EXAMINER’S COMMENT/REASONS FOR ALLOWANCE
Examiner’s Comment
The rejection of claim set forth in the Office Action from 12/29/2021 is withdrawn in response to Remarks/Amendments from 04/26/2022.
The decision to grant a Patent issued by KRO for Application No 1020190049844 (Korean counterpart of the instant Application) on 01/14/2021.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the closest prior art of record US 2016/0133989, US 20170317334, US 20120237834, US 2016/0380305, US 2017/077548, US 20150380763 US 20040106046 -  fail to teach or suggest fairly alone or in combination the following limitations “ a heat treating step of heat treating the solid electrolyte film at a temperature rising speed of 46.1 °C/second or more to crystallize the amorphous solid electrolyte, wherein a temperature of 220°C or more and 400°C or less is applied to the solid electrolyte film in the heat treating  step, a heat treating time of the heat treating step is 60 seconds or less and 2.5 seconds or the heat treating step is conducted using a heat medium having a temperature of 220°C or more, and a thickness of the solid electrolyte film is 600 μm or less and 0.5 μm or more” in combination of each remaining limitations of the independent claim 6.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
ALLOWABLE CLAIMS
Claims 6, 10-16 are allowed over prior art of record.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER USYATINSKY whose telephone number is (571)270-7703. The examiner can normally be reached IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 5712721330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Alexander Usyatinsky/Primary Examiner, Art Unit 1727